DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the allowance action on the merits of Application No. 16/957,250 filed on 06/23/2020. AFCP filed on 07/18/2022 has been acknowledged. Claims 1-3, and 6-20 are currently pending and have been considered. Claims 1, 11 and 15 are independent claim. Claims 4-5 have been cancelled. 
Claims 1-3, 6, 8-17 and 19-20 are allowable. Claims 7 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species 1 through species 2, as set forth in the Office action mailed on 11/05/2021, is hereby withdrawn and claims 7 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment has been made on 7/28/2022 at 1:19 pm by telephonic interview with Attorney Patrick Johnson (Reg. no. 70,043) and the amendment has been approved by the applicant.
The application has been amended as follows: 
Claim 11, line 1, the phrase “an electric motor having an output shaft” has been changed to ----“ an electric motor having a hollow output shaft”---
Claim 11, line 5, the phrase “a hollow differential input shaft splined with the differential,” has been changed to ---“ a hollow differential input shaft splined with the differential wherein the hollow differential input shaft is supported by a bearing nested in the hollow output shaft,” ---.
                   Examiner’s reasons for allowance
Claims 1-3, and 6-19 are allowed. The following is an examiner’s statement of reasons for allowances: 
Regarding claims 1, 11 and 15, the prior art does not disclose or render obvious the hollow differential input shaft is supported by a bearing nested in the hollow output shaft, in combination with the other elements required by the claim.
For example, prior art of record 
Pritchard (US 9453564 B1) teaches an electric axle (10, fig. 1-2) assembly comprising: 
an electric motor (21) having an output shaft (40); 
a two stage gear train (e.g. 15, 17) coupled with the output shaft, the two stage gear train including two reduction gears (15, 17); 
a differential (20); 
a hollow differential input shaft (e.g. 54, 60) splined (col. 3, line 22-40) with the differential wherein the hollow differential input shaft supports driven gears (e.g. 52, 82, 84) that rotate independently (see col. 3, line 22) relative to the hollow differential input shaft and including a sliding dog clutch (19) splined to the hollow differential input shaft selectively engaging the driven gears or maintaining a neutral position wherein the electric motor (21) and gear train (e.g. 15, 17) are disconnected from the differential (20). (see col. 1, line 58-67, col. 2, line 1-5, col. 4, line 37-end, col. 5, line 1-63).
Kazu (JP 2017161000 A) discloses motor type power unit (fig. 1-4) wherein the output shaft (28) of electric motor (11) is hollow and includes a drive gear (37) formed thereon. teaches wherein the two stage gear train (e.g. 12, 34, 35, 36) includes at least one counter shaft (33) positioned parallel to the output shaft (22), the counter shaft including a driven gear (34) and the two reduction gears (35, 36) fixed to the countershaft and wherein the electric motor (21) is positioned parallel to a single countershaft (33).
Wetrich teaches a synchronized transmission (fig. 2A) wherein the differential input shaft (170) is supported by a bearing (e.g. 176 and 174) nested in the hollow output shaft (170) shaft so that the input shaft and hollow output shaft can rotate independently. (see col. 7, line 40-45).
Saari (US 3292456 A) discloses a spin limiting differential (20, fig. 8) wherein the differential is a limited slip differential (see claim 14) so that the efficiency of the differential may be selected from a wide range of efficiencies and relatively compact, easy to manufacture, assemble and service. (see col. 2, line 3-11)

Claims 2-3, 6-10, 20; 12-14, and 16-19 are allowable because they depend on claim 1, 11 and 15, respectively.
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
LaForce (US 20180216713 A1) teaches an electric transaxle (10, fig. 1) wherein an electric motor (12) having a hollow output shaft 12a) (see para 14). 
Nett  et al. (US 9694662 B2) teaches electric and mechanical drive train wherein the electric motor 2 can be differently positioned such as transverse installation, longitudinal installation and horizontal installation and the advantages over each installation
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/TIMOTHY HANNON/Primary Examiner, Art Unit 3659